internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-148071-02 date date legend decedent settlor trust children grandchildren attorney trustee trustee trustee date date date date year year year year year year year year year plr-148071-02 year year a b c d e f g h i j k aa bb cc dd dear this is in response to your letter dated date sent on behalf of the trustees of trust requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of decedent’s generation-skipping_transfer gst_exemption to lifetime transfers made to an irrevocable_trust the facts and representations submitted are summarized as follows on date decedent also referred to herein as settlor established trust trust was an irrevocable_trust intended to benefit children and grandchildren of decedent decedent died on date article vii paragraph a of trust and the subsections thereunder provide the terms for administering trust after the death of settlor article vii paragraph a provides that upon settlor’s death the trustee shall divide the trust into as many equal shares as there are children of settlor then living and children of settlor’s then deceased leaving issue then living article vii paragraph a a of trust provides that to the maximum extent possible all gst exempt assets shall be allocated equally to the shares of the living children before any of such exempt assets are allocated to the shares for the issue of a deceased child plr-148071-02 article vii paragraph a b of trust provides that to the maximum extent possible all assets of which the settlor is the transferor for gst purposes shall be allocated equally to the shares for the living issue of a deceased child before any of such assets are allocated to the shares of the living children article vii paragraph a c of trust provides that if the value of a child’s share exceeds the amount of the exempt assets allocated to that child’s share then the shares allocated to each living child shall be further divided into two shares by the trustee before establishing the child’s trust and the trustee shall instead establish for that child two separate trusts one trust that is exempt for gst purposes the child’s exempt trust and a second trust consisting of the balance of the trust estate allocated to the child the child’s non-exempt trust article vii paragraph a e of trust provides that each share allocated to a living child of settlor shall be administered by the trustee in a separate trust article vii paragraph a e of trust provides that the trustee shall pay to each child for his life all of the net_income of the trusts quarterly or at more frequent intervals article vii paragraph a e of trust provides that if the trustee other than the child beneficiary deems the net_income to be insufficient the trustee in his or her discretion shall pay to or apply for the benefit of each child so much of the principal as the trustee deems necessary for the child’s support comfort health care and general welfare after taking into consideration any other resources of the child article vii paragraph a e of trust provides that during the life of each child the trustee shall distribute all or any part of the exempt trust and non-exempt trust to or for the benefit of any one or more of a group consisting of the child’s spouse issue or spouse of issue as the child shall appoint by written instrument delivered during the lifetime of the child to the trustee article vii paragraph a e of trust provides that upon the death of each child the trustee shall divide the unappointed child’s trusts into as many equal shares as there are children of such deceased child then living and children of such deceased child then deceased leaving issue then living and the trustee shall fund and shall continue to hold such equal shares in trust for their benefit as further provided in this paragraph article vii paragraph a f of trust provides that each share allocated to a group composed of living issue of a deceased child of settlor shall be distributed or retained in a separate trust article vii paragraph a f of trust provides that so long as any grandchild has not attained the age of twenty-one years the trustee shall pay to or apply for the benefit of such grandchildren including those who are age twenty-one or older as much of the plr-148071-02 net_income and principal as the trustee deems necessary for their respective reasonable health education support maintenance comfort and general welfare after taking into consideration any other income or resources of such grandchildren available for these purposes in addition the trustee may apply net_income and principal of the trust for the support of the issue and surviving_spouse of any deceased grandchild article vii paragraph a f of trust provides that as soon as there is no child of said deceased child who is living and under the age of twenty-one years then the trustee shall divide the balance in said deceased child’s trust estate into as many equal shares as there are children of his or hers then living and children of his or hers then deceased leaving issue then living to be distributed or retained in trust as further provided in trust trust was drafted by attorney pursuant to the terms of trust trustee a certified_public_accountant was appointed as the original trustee of trust attorney has represented that at the time of the execution of the trust instrument attorney verbally explained the trust provisions to settlor and trustee and advised as to the importance of making a timely allocation of settlor’s gst_exemption on a united_states gift and generation-skipping_transfer_tax return gift_tax_return upon a transfer to trust sometime prior to date attorney sent a letter to trustee advising in pertinent part of his responsibility for timely allocating the settlor’s gst_exemption on a gift_tax_return a copy was sent to settlor settlor transferred the following amounts to trust in year sec_1 through and gave each of her children and grandchildren a right of withdrawal that fell within the annual exclusion amount and that in total equaled the amount of the transfer each year year year year year year year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek in year sec_1 through on timely-filed gift_tax returns trustee made allocations of settlor’s available gst_exemption but failed to allocate settlor’s available gst_exemption to the entire transfer each year the allocations made were as follows year dollar_figureaa plr-148071-02 year year year dollar_figurebb dollar_figurecc dollar_figuredd in year trustee retired and trustee an accountant employed by the same firm as trustee became the trustee pursuant to the terms of trust it has been represented that due to an oversight trustee failed to timely file the gift_tax returns and failed to allocate settlor’s available gst_exemption to amounts transferred in year sec_5 through sometime after year settlor pursuant to the terms of trust appointed trustee a tax preparer to be the trustee of trust on date attorney sent a letter to trustee with a copy to settlor advising trustee in pertinent part of the need to timely allocate the gst_exemption to the trust it has been represented that due to an oversight trustee failed to timely file the gift_tax returns and failed to allocate settlor’s available gst_exemption to amounts transferred in years through10 after the death of settlor in year attorney discovered that the appropriate gst allocations had not been timely made on a gift_tax_return in the previous years attorney hired a certified_public_accountant to prepare and timely file a gift_tax_return with the appropriate allocations of gst_exemption for year and to make a protective allocation of gst_exemption for the amounts transferred in year sec_1 through it has been represented that settlor relied upon the accountants acting as trustees of trust to prepare and timely file gift_tax returns and to make timely allocations of gst_exemption subsequent to the death of settlor and pursuant to the terms of trust each child of settlor elected to act as sole trustee of their respective trusts the current trustees have requested an extension of time under sec_2642 and sec_301_9100-3 to allocate settlor’s gst_exemption to the transfers to trust made in year sec_1 through sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor plr-148071-02 sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfer of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-148071-02 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore trustees are granted an extension of time of sixty days from the date of this letter to make retroactive_allocations of settlor’s available gst_exemption with respect to settlor’s transfers to trust in year sec_1 through the allocation will be effective as of the dates of the transfers to the trust in year sec_1 through and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to trust the allocations should be made on supplemental gift_tax returns filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental gift_tax returns a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-148071-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
